Citation Nr: 0612072	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypertension.  

2.  Entitlement to service connection for a claimed bilateral 
ankle condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
condition.  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1, 1971 to July 
28, 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision.  

The RO granted service connection for hypertension and 
assigned an initial rating of 10 percent, effective on August 
30, 2002, the date of claim.  The veteran is appealing for an 
initial rating higher than 10 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the October 2002 rating decision, the RO determined that 
new and material evidence had not been receive in order to 
reopen the claim of service connection for a low back 
disorder.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected hypertension is shown to be under 
poor control with medication and to be productive of a 
disability picture that more nearly approximates the criteria 
of diastolic blood pressures being predominantly 110 or more.  

3.  The veteran is not shown to have any current ankle 
condition due to any event or incident of his period of 
active service.  

4.  The evidence received since the August 2001 rating 
decision denying service connection for a low back disorder 
is cumulative or redundant, or not so significant that it 
must be considered to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent for service-connected hypertension have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (2005).  

2.  The veteran is not shown to have a bilateral ankle 
disability due to disease or injury that was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 7104 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.159 (2005).  

3.  New and material evidence to reopen the claim of service 
connection for a low back disorder has not been received.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002 and Supp. 2005)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (West 2002 and Supp. 2005).  

In a letter dated in March 2001, September 2002, September 
2004 and January 2005 the RO provided notice to the veteran 
of what evidence the veteran was responsible for obtaining 
and what evidence VA would undertake to obtain.  The 
September 2002 notice letter addressed the issue of reopening 
previously denied claims based on new and material evidence.  

In the March 2004 Statement of the Case and the June 2003 
Supplemental Statement of the Case, the RO provided the 
regulations for an increased rating for hypertension, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

Since service connection was granted for hypertension and the 
10 percent rating was assigned effective date of receipt of 
claim, there is no potential service connection or effective 
date issue that would warrant additional notice.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).   

Further, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection; any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Id.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA "is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  


Hypertension

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  38 
C.F.R. § 4.104.  The Board notes that the Rating Schedule was 
revised with respect to the regulations applicable to 
cardiovascular system disabilities, including Diagnostic Code 
7101.  

This change became effective January 12, 1998.  62 Fed. Reg. 
65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  Since 
the veteran's claim for hypertension was received at the RO 
in August 2002, the revised criteria are for application in 
this case.  

Under this regulatory provision, a rating of 10 percent is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  

A minimum 10 percent evaluation is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  

A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms. 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104.  

Under the foregoing criteria, an initial 20 percent 
evaluation is warranted for the service-connected 
hypertension.  Id.; Fenderson, supra.    

In this regard the Board has reviewed the VA outpatient 
treatment records dated from January 2001 to January 2005, as 
well as private treatment records dated from January 2001 to 
September 2001.  Throughout those periods, the veteran's 
blood pressure readings were predominantly 110 or more, 2 or 
more times on at least 3 different days.  

In fact, the veteran's diastolic blood pressure measured 110 
on three occasions as documented in records dated in March 
2001, May 2001 and January 2002.  

On VA examination in September 2004, the veteran's blood 
pressure on the right arm as 130/80 and as 132/84 on the 
left.  The VA examiner's assessment was that of hypertension 
with mild deterioration of his renal function attributable to 
hypertension of long duration with no clinical compromise 
shown.  

On the VA examination completed in February 2005, the veteran 
reported having hypertension since the early 1970's.  He 
reported current use of prescribed medications to lower his 
blood pressure and prevent edema.  

On examination, the veteran's blood pressure was 180/105 in 
the right arm, sitting; 185/105 in the left arm, sitting.  
The VA examiner noted that the blood pressure readings were 
rechecked at the end of the examination and were "still 
markedly elevated" at 185/105 in the left arm, sitting.  No 
peripheral edema was noted.  

The physical examination of the lungs, heart, and abdomen 
were essentially normal.  The VA examiner diagnosed the 
veteran with significant hypertension, not controlled.  

In September 2005, the veteran was examined for VA purposes.  
His blood pressure reading was 155/105 in the right arm.  The 
examiner noted that the veteran had evidence of vascular 
changes in his brain that were as likely as not related to 
his history of hypertension.  

However, the examiner observed that the veteran had no 
evidence of a clinical stroke.  The veteran's severe 
neuromuscular impairment was considered unrelated to any 
stroke, and his being bedridden with severe musculoskeletal 
limitations was due to his chronic debilitative status 
secondary to metastatic colon chancer.  No evidence of renal 
involvement related to the veteran's long history of 
hypertension was found.  

In this case, in the Board's opinion, the evidence of record 
presents findings that more nearly approximate the criteria 
warranting the assignment of a 20 percent rating.  

While the veteran is taking antihypertensive medication, a 20 
percent evaluation is warranted because the hypertension is 
noted not to be under full control.  38 C.F.R. § 4.104; 
Diagnostic Code 7101.  


Bilateral ankle condition

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 3.102 (2005).  

In this case, in the report of medical examination at 
enlistment in June 1971, the veteran initially given a 3 
physical profile for the lower extremities.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  He was found to be 
unqualified for service.  

Later, the veteran was given a physical waiver and was found 
to have no disqualifying defects or diseases indicated by a 
date stamped notation in the examination report.  

The service medical records dated in July 1971 reflect two 
diagnosed ankle sprains.  The first ankle injury was falling 
off a curb, but the examiner did not designate which ankle 
was injured.  The veteran was advised to keep his boots 
tightly laced.  

The second ankle injury occurred from a twisting of the right 
leg in training.  No follow-up treatment was indicated for 
either injury.  

The Board notes that the veteran was later medically 
discharged due to a left hip condition that existed prior to 
service.  The veteran was noted to be unable to perform duty 
that required prolonged marching, standing or heavy lifting.  

Following service, the veteran's VA and private medical 
records reflect at history of bilateral ankle fracture at age 
15 from falling off a 5-story building with surgery in the 
left lower extremity.  

An x-ray study dated in January 1996 reflects a fracture of 
the proximal phalanx of the left 4th toe.  A June 1996 entry 
documented the veteran's injuries to the neck and back 
sustained while a passenger riding on a municipal bus in 
April 1996.  

In an August 1996 private medical record, the veteran 
complained of right ankle pain with tenderness and reduced 
range of motion.  

In November 1996, the veteran was struck by a delivery truck 
and sustained injuries to the low back, left hip and 
buttocks.  The X-ray studies of the right ankle dated in 
November 1996 were negative for evidence of joint or fracture 
abnormalities.  

In a July 2001 private medical record, the veteran was noted 
to have pain in the legs and ankles.  He indicated that his 
ankle pain was attributable to fractures from jumping off a 
bridge at age 16.  In a June 1997 entry, the veteran 
complained of right ankle discomfort.  

The VA treatment records document complaints related to left 
hip, left shoulder, and left-sided neck pain with right knee 
pain and use of a neoprene brace.  In April 2002, the veteran 
was diagnosed with pes planus with heel spur syndrome.  

In May 2003, the veteran complained of right ankle lateral 
pain with inversion.  No edema or erythema was observed.  The 
VA examiner noted possible right ankle sprain.  

The records obtained from the Social Security Administration 
(SSA) regarding the veteran's disability awards for diabetes 
mellitus, hypertension and low back conditions do not show 
any ankle complaints or findings.  It was noted that the 
veteran last worked in July 1996 after getting hit by a 
truck.  He reported having chronic musculoskeletal pain.  

In this regard, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  The evidence does not show that the veteran has 
a current ankle disorder that can be attributed to an injury 
or any other event or incident of the veteran's brief period 
of active service.  

Further, despite requests for information to show the 
presence of an ankle disability since service, the medical 
history from 1971 until 1996 is devoid of any complaints, 
treatment, or diagnoses for any ankle condition that can be 
related to an injury sustained during service.  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for a bilateral ankle disorder 
must be denied in this case.  

In this regard, the Board notes that even the veteran, 
himself, has not specified any bilateral ankle manifestations 
other than pain.  As such, "pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim. However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed a 
bilateral ankle disorder during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the- doubt doctrine cannot be favorably 
applied in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


New and material evidence to reopen the claim of 
service connection for a low back disorder

Service connection for a low back disability was previously 
denied by the RO in rating decision dated in April 2001.  
That decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 3.104 (2005).  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2005).  

The veteran's application to reopen his low back claim was 
filed in January 1999, and, under the applicable law, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001). (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001)).  

In considering whether there is "new and material evidence," 
all evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered.  Evans v. 
Brown, 9 Vet.App. 27 (1996).  

The evidence of record at the time of the August 2001 rating 
decision included service medical records which did not show 
any complaints of or treatment for back pain.  

The post service medical records include private treatment 
and SSA disability records that reflect no back complaints 
associated with the veteran's period of active duty service.  

Rather, the bulk of the medical evidence during this period 
reflects intervening injuries to the low back area and neck 
sustained in July 1995 from an on-the-job injury, in January 
1996 while a passenger on a municipal bus, and in November 
from getting hit by a delivery truck.  

In addition to complaints of pain, the evidence showed the 
veteran to have several back diagnoses including those of 
chronic and unresolved cervical, thoracic and lumbosacral 
strain and sprain; post-traumatic myofascial pain syndrome; 
lumbar radiculopathy; rotoscoliosis, L5-S1 facet 
osteoarthritis; herniated discs; and muscle spasms.  

The new evidence dated since August 2001 consists of VA and 
private treatment records that do not otherwise show the 
presence of a chronic back disability that is service related 
or other assertions that were not previously considered.  

Thus, the Board finds that new and material evidence has not 
been presented, and the August 2001 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  



ORDER

An increased initial rating in excess of 20 percent for the 
service-connected hypertension is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

Service connection for a bilateral ankle disorder is denied.  

As new and material evidence has not been presented to reopen 
the claim of service connection for a low back disorder, the 
appeal to this extent is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


